Citation Nr: 9904246	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation of status post-
fracture of the right ankle, currently evaluated at 10 
percent.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 to March 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for the veteran's right ankle disability 
and assigned a zero percent rating effective from March 1994.  


REMAND

This matter was before the Board in June 1997, at which time 
the Board remanded this matter to the RO for further 
development.  Specifically, the Board requested that the RO 
schedule a VA orthopedic examination to examine the veteran's 
right ankle and determine the current severity of the 
disability.  Further, the Board requested that such 
examination address objective findings of pain and functional 
loss, and indicate any functional impairment during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Board requested that the veteran furnish 
names, addresses, and dates related to previous treatment 
since separation from service.  

A review of the record reveals that the veteran failed to 
report for a VA examination scheduled for March 1998.  
Further, the evidence of record shows that the veteran was 
notified of additional opportunity to reschedule the 
examination upon proof of good cause for having failed to 
report for the initial examination.  There is no evidence of 
record that the veteran had good cause or attempted to 
communicate with the VA regarding his examination.

Furthermore, the veteran had requested a Travel Board hearing 
as indicated on VA Form 9.  Subsequently, the RO acknowledged 
the veteran's request, and indicated that the Board would be 
holding Travel Board hearings in the veteran's area during a 
particular time period, in this case, July 18 and 19, 1996.  
However, the Board notes that, although the veteran failed to 
respond to the RO's request for a confirmation of 
availability, there is no evidence of record to show that the 
RO placed the veteran on the docket and notified him of a set 
date and time for such hearing.  

While it is clear from the file that the veteran's 
whereabouts may be in question, the VA is required to afford 
the veteran the opportunity for the requested hearing once he 
has requested such.  If a veteran fails to appear for a 
hearing, and no request for a postponement has been received, 
then it can be presumed that his request has been withdrawn.  
38 C.F.R. § 21.704 (1998).  The law does not provide for an 
assumption of withdrawal due to lack of interest.  Due 
process considerations require that the veteran be notified 
of the specific pending hearing and be given the opportunity 
to attend.  If he does not show for the hearing, the case is 
then forwarded to the Board for appellate consideration.  

Finally, the Board notes that on correspondence from the RO 
to the veteran dated in December 27, 1996 and September 2, 
1998, there is evidence that the Paralyzed Veterans of 
America (PVA) received a copy of such letters.  Further, on a 
letter dated August 6, 1997, "PVA" was crossed out and 
initialed accordingly.  There is no VA Form 21-22 of record 
indicating that the veteran desires representation from PVA 
or any other service organization.

Thus, in light of the above, and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:

The RO should schedule a Travel Board 
hearing and notify the veteran of the 
details as to date, time, and place.  The 
notice should be sent to his last known 
address or any new address which is 
identified in the course of this appeal.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


